ORDER

PER CURIAM.
Larry C. Hayes (“Movant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief after an eviden-tiary hearing. Movant' alleged that the trial court was without jurisdiction to accept his guilty pleas because although he requested a speedy trial under section 217.460 RSMo 2000, he was not brought to trial within 180 days as required by statute. In denying his motion, the trial court found that Movant contributed to the delay in bringing his case to trial by requesting a change of venue.
The judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).